Case 16-04856        Doc 44     Filed 12/19/18     Entered 12/19/18 13:47:09          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 04856
         Nicholas Campbell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 02/16/2016.

         2) The plan was confirmed on 06/23/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/01/2017, 11/08/2018.

         5) The case was Converted on 11/14/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-04856             Doc 44         Filed 12/19/18    Entered 12/19/18 13:47:09                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $8,194.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $8,194.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,000.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $350.84
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,350.84

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACL                                     Unsecured          25.92           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      1,000.00         770.00          770.00           0.00       0.00
 Credit Collection Services              Unsecured          40.85           NA              NA            0.00       0.00
 Discover Bank                           Unsecured      7,967.90       7,809.25        7,809.25           0.00       0.00
 Educational Credit Management Corp      Unsecured     29,182.81     29,925.15        29,925.15           0.00       0.00
 Internal Revenue Service                Priority      10,106.07       6,134.84        6,134.84      3,843.16        0.00
 Internal Revenue Service                Unsecured           0.00      2,947.23        2,947.23           0.00       0.00
 Midland Credit Management Inc           Unsecured           0.00           NA              NA            0.00       0.00
 Midland Funding LLC                     Unsecured      1,191.09       1,269.44        1,269.44           0.00       0.00
 Northland Group, Inc.                   Unsecured         177.06           NA              NA            0.00       0.00
 Portfolio Recovery Associates           Unsecured      4,043.36       3,378.00        3,378.00           0.00       0.00
 Quantum3 Group                          Unsecured         104.94         99.82           99.82           0.00       0.00
 Sprint                                  Unsecured         232.30           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-04856        Doc 44      Filed 12/19/18     Entered 12/19/18 13:47:09             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $6,134.84          $3,843.16              $0.00
 TOTAL PRIORITY:                                          $6,134.84          $3,843.16              $0.00

 GENERAL UNSECURED PAYMENTS:                             $46,198.89               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $4,350.84
         Disbursements to Creditors                             $3,843.16

 TOTAL DISBURSEMENTS :                                                                       $8,194.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 12/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
